Citation Nr: 1144097	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  03-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left knee injury, with arthritis, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a chronic disability manifested by back pain, to include as secondary to service-connected bilateral knee disability and arthritis.

3.  Entitlement to service connection for a chronic disability manifested by hip pain, to include as secondary to service-connected bilateral knee disability and arthritis.

4.  Entitlement to an increased rating for residuals of a right knee injury, status post lateral meniscectomy, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for right knee synovitis, status post arthroscopic surgeries, with arthritis, evaluated as 10 percent disabling.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel


INTRODUCTION

The Veteran served on active duty with the Army from March 30, 1979 to July 13, 1979 and with the Army National Guard from March 8, 1980 to March 9, 1980.  He also served with the Kansas Army National Guard on inactive duty training from June 5, 1982 to June 19, 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

By way of history, the Veteran was granted service connection for residuals of a left knee injury in a December 1983 rating decision.  The decision assigned a 10 percent rating pursuant to Diagnostic Code 5257 for subluxation or lateral instability, effective October 31, 1983.  The August 2002 rating decision on appeal confirmed and continued the Veteran's 10 percent rating for his left knee disability pursuant to Diagnostic Code 5257.  During the pendency of the appeal, a rating decision dated in March 2008 granted service connection for arthritis of the left knee, as a residual of the service-connected left knee injury.  A 10 percent evaluation for the service-connected residuals of a left knee injury, with arthritis, was continued, pursuant to Diagnostic Code 5261-5260.  

The issue on appeal was previously before the Board in September 2008, at which time the Board continued the Veteran's left knee arthritis rating at 10 percent, pursuant to Diagnostic Codes 5260 and 5261.  The Board denied a separate rating pursuant to Diagnostic Code 5257.  The claim was then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 decision, the Court reversed the Board's determination that the Veteran was entitled to a 10 percent disability rating for residuals of a left knee injury with arthritis under Diagnostic Codes 5260 and 5261 and instructed the Board to reinstate the 10 percent disability rating for residuals of a left knee injury that was protected under Diagnostic Code 5257 and to assign a separate 10 percent disability rating for arthritis of the left knee under Diagnostic Codes 5003 and 5010, with remittance to the Veteran of the retroactive disability compensation.  The Court held that the 10 percent disability evaluation under Diagnostic Code 5257 that had been continuously in effect for more than 20 years was considered to have been reduced/terminated when the March 2008 rating decision assigned a new Diagnostic Code to the service-connected residuals of a left knee injury.  The Court's determinations are carried out below.  

The issues of entitlement to service connection for back and hip pain, to include as secondary to service-connected bilateral knee disability and arthritis, entitlement to an increased rating for residuals of a right knee injury, status post lateral meniscectomy, currently evaluated as 30 percent disabling, entitlement to an increased rating for right knee synovitis, status post arthroscopic surgeries, with arthritis, evaluated as 10 percent disabling, and entitlement to a total rating for compensation purposes based on individual unemployability including due to service-connected left knee disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT 

1.  At the time of the March 2008 rating decision which terminated the Veteran's 10 percent rating pursuant to Diagnostic Code 5257 for recurrent subluxation or lateral instability of the left knee, the Veteran's 10 percent rating pursuant to Diagnostic Code 5257 had been in effect for more than 20 years and was protected.  

2.  Throughout the rating period on appeal, there has been no demonstration of moderate recurrent subluxation or lateral instability of the left knee.  

3.  Throughout the rating period on appeal, the service-connected left knee injury, with arthritis, has been productive of pain with non-compensable limitation of motion of the left knee. 


CONCLUSIONS OF LAW

1.  There was error in the March 2008 rating decision which terminated the Veteran's 10 percent disability rating pursuant to Diagnostic Code 5257 for left knee recurrent subluxation or lateral instability, which was then protected under the law preserving disability ratings.  38 C.F.R. § 3.951(b) (2011).

2.  The criteria for restoration of a separate 10 percent disability rating pursuant to Diagnostic Code 5257 for left knee recurrent subluxation or lateral instability have been met, effective from February 12, 2008.  38 U.S.C.A. § 5110 (West 2002);
38 C.F.R. § 3.400 (2011).  

3.  The criteria for a disability rating in excess of 10 percent for left knee recurrent subluxation or lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011). 

4.  The criteria for a separate disability rating in excess of 10 percent for arthritis, residual of a left knee injury, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, VA issued VCAA notice letters dated in August 2003 and October 2005 from the agency of original jurisdiction (AOJ) to the appellant. These letters informed the appellant of what evidence was required to substantiate his claim for an increased rating for the left knee disability and informed him of his and VA's respective duties for obtaining evidence. 

The VCAA notice letters failed to discuss the law pertaining to the assignment of a disability rating and an effective date in compliance with Dingess/Hartman. The Veteran received belated Dingess notice in June 2009.  The Board determines that no prejudice resulted in this belated notice, as the claim was readjudicated in a November 2010 rating decision and appeared before the Court in 2011 before it was remanded back to the Board.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assistance in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, VA treatment records and afforded the Veteran several VA examinations.  The VA examinations are adequate to evaluate the Veteran's service-connected left knee disability.  The examiners considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). 

Although the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2009).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

With respect to each disability on appeal, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

The Board notes that any disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud. 
38 C.F.R. § 3.951(b) (2011). 


Analysis 

The Veteran's left knee disability was rated pursuant to Diagnostic Code 5257 for subluxation or lateral instability, effective October 31, 1983.  The August 2002 rating decision on appeal confirmed and continued the Veteran's 10 percent rating for his left knee disability pursuant to Diagnostic Code 5257, however, the rating decision erred and noted the effective date of the Veteran's left knee instability to be March 1, 1993, instead of the correct October 31, 1983 date.  During the pendency of the appeal, a rating decision dated in March 2008 granted service connection for arthritis of the left knee, characterized as a residual of the service- connected left knee injury.  A 10 percent evaluation for the service-connected residuals of a left knee injury, with arthritis, was continued, pursuant to Diagnostic Code 5261-5260.  In September 2008 the Board continued the Veteran's left knee arthritis rating at 10 percent, pursuant to Diagnostic Codes 5260 and 5261.  The Board denied a separate rating pursuant to Diagnostic Code 5257.  In a June 2011 decision, the Court reversed the Board's determination that the Veteran was entitled to a 10 percent disability rating for residuals of a left knee injury with arthritis under Diagnostic Codes 5260 and 5261 and instructed the Board to reinstate the 10 percent disability rating for residuals of a left knee injury that was protected under Diagnostic Code 5257 and to assign a separate 10 percent disability rating for arthritis of the left knee under Diagnostic Codes 5003 and 5010, as well as remitting to the Veteran the retroactive disability compensation.  

The Board will first discuss the Veteran's protected rating under Diagnostic Code 5257 for subluxation or lateral instability.  As discussed above, the Veteran's left knee disability was initially rated 10 percent under Diagnostic Code 5257.  The Veteran's left knee instability rating is protected pursuant to 38 C.F.R. §3.951 (b), as it had been in effect for over 20 years prior to its revocation.  The rating was in effect from October 31, 1983 until the March 2008 rating decision which terminated the 10 percent disability rating for left knee recurrent subluxation or lateral instability.  The March 2008 determination was found to be erroneous in the Court's June 2011 decision.  The Court held that the 10 percent disability evaluation under Diagnostic Code 5257 that had been continuously in effect for more than 20 years was considered to have been reduced/terminated when the March 2008 rating decision assigned a new Diagnostic Code to the service-connected residuals of a left knee injury.  Therefore, the 10 percent rating for left knee recurrent subluxation or lateral instability is reinstated and restored as a separate rating from February 12, 2008; the date the March 2008 rating decision effectively terminated the rating pursuant to Diagnostic Code 5257 when it changed the Diagnostic Code under which the service-connected left knee disability was evaluated, pursuant to an award of service connection for left knee arthritis as a residual of left knee injury.  (See discussion below as to assignment of February 12, 2008 as the effective date for the award of additional separate service connection for left knee arthritis as a residual of left knee injury.)

The Board will now determine whether the Veteran is entitled to a rating in excess of 10 percent for recurrent subluxation or lateral instability of the left knee pursuant to Diagnostic Code 5257.  In this regard, the Board will initially identify the rating period on appeal for consideration.  Although the 10 percent rating for left knee disability under Diagnostic Code 5257 is continued as a separate rating from February 12, 2008 (in addition to the separate rating for left knee arthritis), it must be noted that the Veteran filed a claim for an increased rating for the service-connected residuals of a left knee injury on November 29, 2001.  For non-initial rating claims for increase, all evidence dated from a year prior to the date of receipt of the claim for increase (unless there is a prior final rating adjudication within the one year prior to the claim for increase), through the time adjudication is made, must be considered,  38 C.F.R. § 3.400 (2011).  Thus, the rating period on appeal is from November 29, 2000.  

The Board finds that throughout the rating period on appeal (from November 29, 2000) the preponderance of the evidence weighs against an increased evaluation under Diagnostic Code 5257.  In this regard, the Board notes by way of history that a March 1996 VA examination documented that the Veteran's left knee had very mild lateral instability.  However, VA examinations dated in March 2002, January 2003, December 2005, and February 2008 were negative for objective evidence of instability or locking, as his left knee ligaments were stable.  The February 2008 VA examination showed negative McMurray, showing the non-laxity of ligaments.  Subsequent to the March 1996 examination, there was no evidence of instability, dislocation, effusion or crepitation.  The Board finds that the Veteran's left knee disability rating pursuant to Diagnostic Code 5257 is appropriately rated as 10 percent disabling.  The Veteran's disability has not been reflective of moderate recurrent subluxation or lateral instability to warrant a higher evaluation under Diagnostic Code 5257.  

As noted above, service connection was established for arthritis, as a residual of left knee injury, by a rating decision in March 2008.  However, no effective date was assigned for the award of service connection for arthritis of the left knee in that rating decision.  In this regard, the Board notes that, under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a)  (West 2002); 38 C.F.R. § 3.400(b)(2)(i)  (2011).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p)  (2011).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2011).

A claim for service connection for arthritis, as a residual of left knee injury, was raised in an April 6, 2005 Informal Hearing Presentation by the Veteran's representative.  At that time, the evidence of record established that on VA examination in November 2003, mild degenerative changes of the left knee with slight narrowing of the joint space was noted.  On VA examination in December 2005, the Veteran was diagnosed with minimal arthritic changes of the left knee.  However, it was not until a February 12, 2008 VA examiner opined that the left knee arthritis was related to the service-connected left knee injury, that the criteria for entitlement to service connection for arthritis, as a residual of left knee injury, were met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Hence, although the claim for service connection was raised on April 6, 2005, when the presence of left knee arthritis had already been established, it was not until the February 12, 2008 VA examiner's positive nexus opinion that entitlement to service connection arose for the left knee arthritis.  As the date entitlement arose, February 12, 2008, is a later date than the date of the claim, service connection may reasonably be construed, consistent with applicable law governing the assignment of an effective date for the award of VA benefits, as effective from February 12, 2008.

The Board observes that separate ratings may be assigned for arthritis and instability of the knee under Diagnostic Codes 5003 and 5257 respectively.  See 62 Fed. Reg. 63604 (1997); VAOPGCPREC 23-97.

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Degenerative arthritis established by X-ray evidence is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f)  (2011).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.  

Arthritis of the left knee has been established by X-ray evidence.  As such, the Board will initially consider whether limitation of motion of the left knee is demonstrated at any time during the rating period on appeal from February 12, 2008 for service-connected left knee arthritis, residual of a left knee injury, and whether such limitation of motion is compensable under any applicable Diagnostic Code 5256 through 5261.  See 38 C.F.R. § 4.71a (2011).

According to Diagnostic Code 5260, a 10 percent rating is assigned when flexion of the leg is limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Considering the rating criteria in relation to the relevant evidence of record, the Board finds that compensable limitation of motion is not demonstrated at any time during the rating period on appeal from February 12, 2008.  The evidence of record does not show the veteran has flexion limited to 45 degrees, as required for a 10 percent evaluation under Diagnostic Code 5260.  Indeed, the medical evidence of record clearly indicates that he has most recently had flexion, at worst, and fully acknowledging his pain, to at least 128 degrees, at his January 2008 VA examination, and flexion was not decreased on repetitive use.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  Thus, the veteran has, at most, slight limitation of flexion in his left knee, insufficient to warrant even the lowest possible compensable disability evaluation under Diagnostic Code 5260.  Likewise, the veteran demonstrated full extension to zero degrees on VA examinations in December 2005 and February 2008.  As full extension was demonstrated, a separate compensable rating is not warranted under Diagnostic Code 5261.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ratings between 30 and 60 percent are assigned where there is ankylosis of the knee.  Pursuant to the clinical findings noted above, there has been no demonstration by competent clinical evidence of left knee functional impairment comparable to ankylosis of the left knee.

In concluding that the veteran is not entitled to a compensable rating for his limitation of motion of his left knee, the Board has considered whether he has additional functional loss - over and beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  There has been no objective clinical indication, including at his VA compensation examinations, that his left knee pain causes additional functional impairment over and beyond that objectively shown, even when his symptoms are most problematic, during "flare-ups."  In this regard, the Board points out that repetitive use testing did not cause a decrease in range of motion at either examination.  As a result, a 10 percent rating based on noncompensable limitation of motion of the left knee, a major joint, adequately compensates him for the extent of his pain, including insofar as it affects his range of motion.  38 C.F.R. §§ 5003, 5010 (2011).

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his claimed left knee disabilities.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The medical examiner was specifically evaluating the left knee disabilities in order to judge the effects of pain, repetitive motion, etc, in order to ascertain if there is additional limitation of motion, and the examiners addressed the Veteran's symptoms.  As discussed above, there were no findings of additional limitation of motion due to those factors.  

In conclusion, the criteria for restoration of a 10 percent separate disability rating pursuant to Diagnostic Code 5257 for left knee recurrent subluxation or literal instability have been met, effective from February 12, 2008.  A rating in excess of 10 percent pursuant to Diagnostic Code 5257 is not warranted at any time during the rating period on appeal from November 29, 2000.  In addition, the Veteran is entitled to a separate 10 percent rating, and no higher, for arthritis of the left knee, residual of a left knee injury, pursuant to Diagnostic Codes 5003 and 5010, effective from February 12, 2008.  

Extra Schedular Consideration

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) (2011) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996). 

However, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111   (2008). 

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's left knee disabilities.  There is no suggestion that the rating criteria do not reasonably describe the Veteran's disability levels and symptomatologies.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extraschedular consideration is required. 


ORDER

Entitlement to restoration of a separate 10 percent disability rating pursuant to Diagnostic Code 5257 for left knee recurrent subluxation or literal instability, effective February 12, 2008, is granted.  

Entitlement to a rating in excess of 10 percent for left knee recurrent subluxation or literal instability, residual of a left knee injury (pursuant to Diagnostic Code 5257) is denied.  

Entitlement to a separate rating in excess of 10 percent for arthritis of the left knee, residual of a left knee injury (pursuant to Diagnostic Codes 5003 and 5010), effective from February 12, 2008, is denied.  


REMAND

In every case seeking an increased rating for service-connected disability, when raised by record or the appellant, the issue of entitlement to a total rating for compensation purposes based on individual unemployability due to the service-connected disability is for consideration.  In written communication dated April 26, 201l, the Veteran's representative contended that the Veteran was unemployable including due to service-connected left knee disabilities.  It is reported that the Veteran has been unemployed since 2003.  Consideration of entitlement to a total rating for compensation purposes based on individual unemployability including due to the service-connected left knee disabilities is deemed part of the increased rating claim adjudicated above.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, a Remand is appropriate.

In the written communication dated April 26, 201l, the Veteran's representative also raised claims of entitlement to service connection for chronic disability(ies) manifested by back and hip pain, to include as secondary to service-connected bilateral knee disability and arthritis, entitlement to an increased rating for residuals of a right knee injury, status post lateral meniscectomy, currently evaluated as 30 percent disabling, and entitlement to an increased rating for right knee synovitis, status post arthroscopic surgeries, with arthritis, evaluated as 10 percent disabling.  The record does not reflect that these matters have been adjudicated by the RO, nor developed for appellate consideration at this time.  However, the Board deems such issues to be inextricably intertwined with the TDIU issue on appeal.  As such, they must be adjudicated by the RO prior to appellate consideration of the TDIU issue.

In view of the foregoing, the case is Remanded to the RO for the following action:

1.  Provide the Veteran and his representative appropriate VCAA notice as to the issues of entitlement to a total rating for compensation purposes based on individual unemployability due to the service-connected left knee disabilities, entitlement to service connection for chronic disability(ies) manifested by back and hip pain, to include as secondary to service-connected bilateral knee disability and arthritis, entitlement to an increased rating for residuals of a right knee injury, status post lateral meniscectomy, currently evaluated as 30 percent disabling, and entitlement to an increased rating for right knee synovitis, status post arthroscopic surgeries, with arthritis, evaluated as 10 percent disabling. 

2.  Following completion of any additional development deemed warranted, adjudicate the issues of (A.) entitlement to service connection for a chronic disability manifested by back pain, to include as secondary to service-connected bilateral knee disability and arthritis; (B.) entitlement to service connection for a chronic disability manifested by hip pain, to include as secondary to service-connected bilateral knee disability and arthritis; (C.) entitlement to an increased rating for residuals of a right knee injury, status post lateral meniscectomy, currently evaluated as 30 percent disabling, and; (D.) entitlement to an increased rating for right knee synovitis, status post arthroscopic surgeries, with arthritis, evaluated as 10 percent disabling.  Notice of the determinations and the Veteran's appellate rights should be issued to the Veteran and his representative.  

3.  Then afford the Veteran a VA examination in order to obtain an opinion in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for all opinions expressed and conclusions reached should be set forth in a legible report.  

4.  Adjudicate the issue of entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.  The case should then be returned to the Board for appropriate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2009). 




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


